         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 1 of 32



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


John Doe, et al.

     v.                                         Civil No. 18-cv-1039-JD
                                                Opinion No. 2020 DNH 070
Commissioner, New Hampshire
Department of Health and
Human Services, et al.1


                                  O R D E R

         The individual plaintiffs filed a putative class action

that challenges practices used by the Commissioner of the New

Hampshire Department of Health and Human Services (“the

Commissioner”) and four New Hampshire hospitals to involuntarily

detain persons who experience mental health crises and seek

treatment in hospital emergency rooms.2          The Commissioner moves

to dismiss the individual plaintiffs’ claims.            The plaintiffs

object.




     1 Jeffrey A. Meyers was named as the Commissioner of the New
Hampshire Department of Health and Human Services (“DHHS”) in
the amended complaint, the motion to dismiss, and the objection.
In the reply, Kerrin Rounds was identified as the Acting
Commissioner of the New Hampshire Department of Health and Human
Services. The DHHS website, www.dhhs.nh.gov/ocom/index.htm,
states that Lori Shibinette is now the DHHS Commissioner, and
she has been automatically substituted as the defendant in this
case. Fed. R. Civ. P. 25(d).

     2 The New Hampshire Hospital Association and twenty
hospitals intervened in the action as plaintiffs and bring
claims against the Commissioner of DHHS. The Commissioner’s
motion to dismiss those claims is addressed in a separate order.
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 2 of 32



                          Standard of Review

    In considering a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), the court accepts the well-pleaded

factual allegations in the complaint as true and construes

reasonable inferences in the plaintiff’s favor.         Breiding v.

Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019).          “To

withstand a Rule 12(b)(6) motion, a complaint must contain

sufficient factual matter to state a claim to relief that is

plausible on its face.”     Rios-Campbell v. U.S. Dept. of

Commerce, 927 F.3d 21, 24 (1st Cir. 2019) (internal quotation

marks omitted).   The plausibility standard requires sufficient

factual allegations “to remove the possibility of relief from

the realm of mere conjecture.”      Dumont v. Reily Foods Co., 934

F.3d 35, 44 (1st Cir. 2019) (internal quotation marks omitted).

The purpose of the plausibility standard is to “weed out cases

that do not warrant either discovery or trial.”         Rios-Campbell,

927 F.3d at 24 (internal quotation marks omitted).



                               Background

    Four named plaintiffs bring this putative class action,

challenging the practices of the Commissioner with respect to

involuntary emergency admissions of persons with mental illness.

Three of the plaintiffs, John Doe, Charles Coe, and Jane Roe,

have been granted permission to proceed under pseudonyms.              The

                                    2
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 3 of 32



fourth plaintiff, Deborah A. Taylor, is proceeding as the

guardian for her son, Scott Stephen Johnstone.



    A.   Practice of Psychiatric Boarding

    Under New Hampshire law, persons, like the plaintiffs, who

experience mental health crises may be involuntarily admitted on

an emergency basis pursuant to RSA 135-C:27-33.         The plaintiffs

allege they and other persons who experience mental health

crises are involuntarily detained in hospital emergency rooms,

pursuant to an IEA petition and certificate, without counsel, a

hearing, or any process for challenging the detention.          They

allege that the hospitals are not equipped to provide treatment

while certified persons await admission to designated receiving

facilities.

    The plaintiffs allege that on August 21, 2017, there were

seventy-one adults waiting for admission to designated receiving

facilities and that on May 25, 2017, there were twenty-seven

children waiting.    Some persons have experienced waiting times

lasting up to four weeks.     The plaintiffs further allege that

the Commissioner is aware of the problem but has failed to

correct it.




                                    3
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 4 of 32



    B.   Experiences of Individual Plaintiffs

    1.   John Doe

    John Doe was admitted to the emergency room at Southern New

Hampshire Medical Center (“SNHMC”) in Nashua, New Hampshire, on

November 5, 2018, after attempting suicide.        SNHMC clinicians on

staff believed that Doe was refusing treatment and, for that

reason, completed a petition and a certificate for involuntary

emergency admission under RSA 135-C:28.        Doe contends that the

clinicians were mistaken and that he was willing to be treated

for his mental health issues on an out-patient basis.

    After the involuntary emergency admission (“IEA”)

certificate was completed, Doe was detained at SNHMC.          SNHMC

renewed the IEA petition on November 8, 2018.         After this action

was filed on Doe’s behalf, SNHMC changed Doe’s status to

voluntary admission, and the IEA petition and certificate were

rescinded.   He was discharged on November 15, 2018, ten days

after the initial IEA petition and certificate were completed.

Doe did not receive a probable cause hearing during the ten days

of his detention at SNHMC.



    2.   Charles Coe

    Charles Coe’s family brought him to the emergency room at

Concord Hospital on July 20, 2018, because he was experiencing

significant anxiety.    Although Coe thought he would be admitted

                                    4
         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 5 of 32



voluntarily, Concord Hospital personnel completed a petition and

an IEA certificate.       Coe was placed in the psychiatric ward.

     He asked to be released on July 25, but Concord Hospital

refused.     Instead, hospital personnel completed another petition

and IEA certificate.       Coe then was transferred to a wing of the

hospital for behavioral health emergencies.           The hospital

renewed the IEA certificate three times.            He was not provided a

probable cause hearing during that time.

     Coe hired an attorney who challenged his involuntary

admission by filing a petition for a writ of habeas corpus on

August 3.     The hospital released Coe on August 8.         Merrimack

County Superior Court issued an order on the habeas petition on

August 9.     The court ruled that that if a new IEA petition were

filed as to Coe, he would have to be released or provided a

probable cause hearing within three days pursuant to RSA 135-

C:31, I.     Doe v. Concord Hospital, No. 217-2018-CV-00448

(Merrimack Cty. Sup. Ct. Aug. 9, 2018).3



     3.     Jane Roe

     Jane Roe had a contentious interaction with her adult

daughter on September 21, 2018.            Her daughter called the police


     3 In response to the hospital’s motion for reconsideration,
the superior court issued an order on September 5, 2018, holding
that the August 9 order had no preclusive effect because Doe’s
petition had become moot.

                                       5
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 6 of 32



and an ambulance.    When Roe declined to go with the EMTs, they

injected her with a sedative and took her into custody.          She was

taken to the emergency room at St. Joseph’s Hospital and was

involuntarily admitted pursuant to a petition and an IEA

certificate.    The certificate was renewed six times through

October 9.   Roe did not receive a probable cause hearing while

she was detained at St. Joseph’s Hospital.

      Roe was transferred to New Hampshire Hospital on October

10, 2018.    A probable cause hearing was scheduled there.         When

Roe’s daughter was unavailable for the probable cause hearing,

however, Roe was released.



    4.   Deborah Taylor

    Scott Stephen Johnstone was involuntarily admitted to the

emergency room at Memorial Hospital in North Conway under an IEA

petition and certificate on July 17, 2018.        This was his third

involuntary emergency admission.        His mother and guardian,

Deborah Taylor, completed the petition.        Johnstone was detained

at Memorial Hospital for twenty-seven days while awaiting

admission to a designated treatment facility.         The IEA

certificate was renewed eleven times during that period.

Johnstone was not provided a probable cause hearing while

detained at Memorial Hospital.




                                    6
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 7 of 32



    Taylor became concerned about the lack of treatment for

Johnstone’s mental illness and the conditions of his detention.

After Taylor told her story to political leaders in New

Hampshire and to the press, Johnstone was transferred to New

Hampshire Hospital on August 13, 2018.       Following a hearing,

probable cause was found to keep him there for a month.



    C.   Claims by Individual Plaintiffs against the
         Commissioner

    The individual plaintiffs bring three counts against the

Commissioner.   In Count I, brought pursuant to 42 U.S.C. § 1983,

the plaintiffs allege that the Commissioner denied them

procedural due process in violation of the Fourteenth Amendment

to the United States Constitution.       In Count II, the plaintiffs

allege that the Commissioner has violated their due process

rights under the New Hampshire Constitution, Part I, Article 15.

In Count III, the plaintiffs allege that the Commissioner

violated RSA 135-C:31, I by failing to provide them probable

cause hearings within three days after the IEA certificates were

completed.

    For relief, the plaintiffs seek a declaration that the

Commissioner’s practice of not providing a probable cause

hearing to persons involuntarily detained in private hospitals

within three days after an IEA certificate is completed violates



                                    7
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 8 of 32



RSA 135-C:31, I and the Due Process Clause of the Fourteenth

Amendment.   They also seek a declaration that the Commissioner’s

practice violates Part I, Article 15 of the New Hampshire

Constitution.   They ask the court to impose a preliminary and a

permanent injunction to require the Commissioner to provide

procedural due process to IEA-certified persons who are detained

in hospitals while waiting to be delivered to a designated

receiving facility.



    D.   Hearing

    The court held a hearing on the motions to dismiss, by

videoconference, on April 2, 2020.       Counsel for the

Commissioner, the Doe plaintiffs, and the hospital plaintiffs

participated in the hearing.

    One issue concerning whether or not Monell v. Department of

Social Services, 436 U.S. 658 (1978), applies to the

circumstances of this case required additional briefing.            That

briefing has been submitted.



                               Discussion

    The Commissioner moves to dismiss the claims brought

against her on the grounds that the individual plaintiffs do not

allege state action in support of their § 1983 claim, Count I,

or comply with Federal Rule of Civil Procedure 8(a).          The

                                    8
       Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 9 of 32



Commissioner asks the court to decline to exercise supplemental

jurisdiction over the state law claims, Counts II and III.

Alternatively, the Commissioner challenges the state law claims

on the merits.    The plaintiffs contend that their amended

complaint sufficiently alleges actionable claims.



I.   Proper Party as Defendant

     The plaintiffs name the Commissioner of DHHS in her

official capacity as the plaintiff in this case.          The parties,

however, from time to time, also refer to DHHS and the state as

the defendant.    It is understood by the parties that the

Commissioner in her official capacity is the proper party

defendant.

     In their surreply, the plaintiffs argued that they “are

attributing liability to the State—through the Commissioner in

her official capacity—for an unconstitutional policy, practice,

and custom under Monell v. Department of Social Services, 436

U.S. 658 (1978).”     Doc. no. 137, at *6.      At the hearing, the

court questioned the plaintiffs’ reliance on Monell and gave

them an opportunity to brief the issue.         The plaintiffs now

agree that Monell does not apply in § 1983 actions against a

state official sued in her official capacity.          Therefore, the

plaintiffs’ argument based on Monell is considered withdrawn.




                                     9
          Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 10 of 32



II.   Rule 8(a)

      The Commissioner asks the court to dismiss the individual

plaintiffs’ amended complaint on the ground that it violates the

requirement under Rule 8(a)(2) that a complaint must contain “a

short and plain statement of the claim showing that the pleader

is entitled to relief.”         The Commissioner contends that the

amended complaint is “unnecessarily lengthy, repetitive, and

convoluted in light of the nature of this action and the relief

requested.”       Doc. No. 103, at *16.

      In support, the Commissioner charges that the complaint is

too long and has too many footnotes, that the paragraphs are too

long, that there are advocacy arguments with citations to

exhibits and hyperlinks to news articles, and that there are

charts included in the complaint and too many exhibits appended

to the complaint.        Despite the cited problems, the Commissioner

states that the plaintiffs’ claims are straightforward and

summarizes them succinctly.          In short, the Commissioner seeks

dismissal of the complaint not because it is difficult to

comprehend but instead because it provides too much information

and will take too long to answer.4


      4The Commissioner also faults the plaintiffs for including
allegations to show state action in support of their claim under
§ 1983. She argues that the plaintiffs are impermissibly
attempting to negate a possible defense, which is the lack of
state action. In the next section of the memorandum, however,
the Commissioner argues that state action is an essential

                                        10
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 11 of 32



    The Commissioner has not provided sufficient grounds to

dismiss the complaint based on Rule 8.       Cf. Currier v. Town of

Gilmanton, 2019 DNH 129, 2019 WL 3779580, at *2 (D.N.H. Aug. 12,

2019).   That said, the complaint has 57 pages with 176

paragraphs and includes extraneous materials, which the

Commissioner challenges.    In her answer under Rule 8(b)(1), a

defendant must state her defenses to each claim and must admit

or deny the allegations asserted against her.        Denials “must

fairly respond to the substance of an allegation.”         Fed. R. Civ.

P. 8(b)(2).   On the other hand, if the defendant lacks knowledge

or information sufficient to determine whether an allegation is

true, she must so state, which has the effect of a denial.             Fed.

R. Civ. P. 8(b)(5).

    In this case, the Commissioner need not admit or deny

advocacy arguments, but she must identify those paragraphs that

she believes to be merely argumentative.       She also need not

admit or deny specific exhibits attached to the complaint,

citations to websites, referenced media pieces, state court

proceedings, legislative history, charts that are reproduced in

the complaint, or other referenced materials.        Where those

matters are pertinent to the substance of an allegation, the



element of a § 1983 claim and that the plaintiffs have not
alleged state action. A complaint cannot be dismissed under
Rule 8 for including allegations that are essential to state a
cause of action under § 1983.

                                   11
       Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 12 of 32



Commissioner must admit or deny the allegation but may note that

she takes no position on the truth or falsity of the cited

materials or information.



III.   Section 1983 Claim, Count I, State Action

       In Count I, the § 1983 claim, the plaintiffs allege that

the Commissioner’s psychiatric boarding practice violates their

right to procedural due process under the Fourteenth Amendment.

They further allege that they, and putative class members, have

been and will be detained in private hospitals pursuant to IEA

certificates under RSA 135-C:27-33 without timely due process,

including probable cause hearings.        They seek a declaratory

judgment that the Commissioner’s psychiatric boarding practice

violates their due process rights, and they seek a prospective

injunction to require the Commissioner to provide timely

process, including hearings.

       The two essential elements of a § 1983 claim are that “the

challenged conduct must be attributable to a person acting under

color of state law” and that “the conduct must have worked a

denial of rights secured by the Constitution or by federal law.”

Soto v. Flores, 103 F.3d 1056, 1061 (1st Cir. 1997).           The right

to due process under the Fourteenth Amendment requires that

“when a claim is proffered that threatens a person’s life,

liberty, or property, that person is entitled to notice and an

                                     12
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 13 of 32



opportunity to be heard.”     Vazquez-Robles v. CommoLoCo Inc., 757

F.3d 1, 2 (1st Cir. 2014).     The Commissioner moves to dismiss

Count I on the ground that the plaintiffs have not alleged state

action that resulted in the deprivation of their due process

rights.

    The Commissioner contends that, contrary to the plaintiffs’

allegations, she does not have a psychiatric boarding practice.

Instead, the Commissioner argues, the plaintiffs were detained

by private hospitals that acted voluntarily and in the exercise

of their discretion.    The Commissioner asserts that she took no

action with respect to the plaintiffs and was not obligated to

take any action until they were delivered to a designated

receiving facility.

    The plaintiffs dispute the Commissioner’s view of the

involuntary emergency admission process.       They argue that the

Commissioner has a constitutional duty under the Fourteenth

Amendment and a statutory duty under RSA 135-C:31, I to provide

for probable cause hearings to IEA-certified persons detained in

private hospitals and that, despite her duty to do so, the

Commissioner does not provide for the required hearings.          In

support, they argue that IEA-certified persons are admitted to

the state mental health services system when an IEA certificate

is completed.   The Commissioner’s failure to provide the

required process, including hearings, they contend, constitutes

                                   13
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 14 of 32



state action that violates their rights to procedural due

process.

    Even if it were assumed that the Commissioner’s theory of

voluntary participation by the hospitals is correct, that theory

would not resolve the state action issue.       State action may be

found where a state actor has a duty to act but fails to do so.

Clark v. Taylor, 710 F.2d 4, 9 (1st Cir. 1983) (“Liability under

section 1983 may be imposed both for action that deprives a

plaintiff of a constitutional right and for failure to act, when

there is a duty to act, to prevent such a deprivation.”); accord

Goodall v. Worcester School Comm., 405 F. Supp. 3d 253, 270-71

(D. Mass. 2019).   Therefore, if the Commissioner has a

constitutional and/or a statutory duty to provide for probable

cause hearings to IEA-certified persons who are detained in

private hospitals, but fails to do so, that failure to act would

constitute state action depriving the plaintiffs of due process.

    For purposes of the motion to dismiss, the Commissioner

does not dispute that IEA-certified persons have both a

constitutional right and a statutory right to procedural due

process, including a probable cause hearing.        See RSA 135-C:30;

Zinermon v. Burch, 494 U.S. 113 (1990); Addington v. Texas, 441

U.S. 418, 425-32 (1979); State v. Ploof, 162 N.H. 609, 622-24

(2011); In re Richard A., 146 N.H. 295, 298 (2001); In re Scott

L., 124 N.H. 327, 331 (1983).     At the hearing, counsel for the

                                   14
        Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 15 of 32



Commissioner agreed that if the statutory scheme were construed

to mean that a person is admitted to the mental health services

system when the IEA certificate is completed, a probable cause

hearing would be required within three days.

    The Commissioner, however, disputes that admission occurs

when the IEA certificate is completed and disputes that an IEA-

certified person is in the custody of the Commissioner at that

time.    The Commissioner argues instead that admission does not

occur until an IEA-certified person is physically delivered to a

designated receiving facility.



    A.     Statutory Framework

    The “New Hampshire Public Health Mental Health Services

System” was established under and is governed by RSA chapter

135-C.    The purpose of RSA chapter 135-C is

    to enable the department of health and human services
    to:
    (a) Establish, maintain, and coordinate a
    comprehensive, effective, and efficient system of
    services for persons with mental illness.
    (b) Reduce the occurrence, severity and duration of
    mental, emotional, and behavioral disabilities.
    (c) Prevent mentally ill persons from harming
    themselves or others.


RSA 235-C:1, I; Petition of Sawyer, 170 N.H. 197, 200 (2017).

DHHS is required to “establish, maintain, implement, and

coordinate a system of mental health services under [RSA chapter



                                      15
         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 16 of 32



135-C].”      RSA 135-C:3.    The mental health services system “shall

be supervised by the Commissioner” of DHHS.            Id.

     The chapter states that “[a]ny person seeking services from

the state mental health services system may apply to an approved

community mental health program or to a receiving facility.”

RSA 135-C:12, I.       In the event of a mental health emergency or

crisis, however, the DHHS website instructs persons seeking

services to go to the emergency department of a private hospital

or to a community mental health center.           N.H.D.H.H.S.,

Involuntary Emergency Admissions (IEA), www.dhhs.nh.gov/dcbcs/

nhh/eligibility.htm (last visited April 9, 2020)

[http://perma.cc/PLG9-7ST9] (“DHHS website”).            That directive is

necessary, according to the website, because DHHS does not

provide emergency services at New Hampshire Hospital or any

designated receiving facility.5         Id.   The website also states

that “[b]ecause [New Hampshire Hospital] has a limited bed

capacity, the person may have to wait at the Emergency

Department or [community mental health center] until a bed at

[New Hampshire Hospital] becomes available.”            Id.




     5 Hospitals are required to be licensed under RSA chapter
151. RSA 151:2, I(a). With some exceptions, “[e]very facility
licensed as a hospital under RSA 151:2, I(a) shall operate an
emergency department offering emergency services to all persons
regardless of ability to pay 24 hours every day, 7 days a week.”
RSA 151:2-g.

                                       16
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 17 of 32



    Once a person seeks services at the emergency department of

a local hospital or a community mental health center, or

services are sought on a person’s behalf, the person is examined

and a determination is made as to whether that person meets the

criteria for involuntary emergency admission provided in RSA

135-C:27.    Alternatively, if a “peace officer” takes a person

into protective custody because of his or her behavior, the

officer is required to transport the person “directly to an

emergency room of a licensed general hospital” or to another

place designated by the community mental health program serving

that area.   RSA 135-C:28, III.

    “The involuntary emergency admission of a person shall be

to the state mental health services system under the supervision

of the Commissioner.”    RSA 135-C:28, I (emphasis added).

Admission to the mental health services system “may be ordered

upon the certificate” of an approved medical care provider at a

hospital emergency department or community mental health center

when the person examined meets the criteria of RSA 135-C:27.

RSA 135-C:28, I.    The Commissioner keeps a list of medical

providers who are approved by her to administer IEA examinations

and to complete IEA certificates.       RSA 135-C:28, I.

    The “Petition and Certificate for Involuntary Emergency

Admission (IEA)” is a form that is available on the website

www.courts.state.nh.us and is designated “NHJB-2826-D”.          Doc.

                                   17
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 18 of 32



no. 103-2.    The form includes sections for a petitioner’s

statement about the person’s dangerousness, for a witness’s

statement about the person’s dangerous acts or behaviors, and

for reports of the physical and mental examinations conducted by

medical providers.

    The last part of the form is entitled the “State of New

Hampshire Certificate of Examining Physician or APRN for

Involuntary Emergency Admission.”       In the certificate, the

approved medical provider certifies to the provider’s

qualifications, that the provider is not a relative of the

mentally ill person, and that the required examinations have

been performed.    The provider then certifies that, in his or her

opinion, the criteria of RSA 135-C:27 are satisfied “as the

person is in such mental condition as a result of mental illness

that s/he poses a serious likelihood of danger to self or

others.”     Doc. no. 103-2, at *8.

    Once an IEA certificate is completed, “a law enforcement

officer shall, [unless an exception applies], take custody of

the person and shall immediately deliver such person to the

receiving facility.”    RSA 135-C:29, I.     If certain specified

situations arise “before custody of the person is accepted by a

law enforcement officer pursuant to RSA 135-C:29, the

certificate may be rescinded and the person who is the subject

of the certificate released.”     RSA 135-C:29-a, I. “New Hampshire

                                   18
         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 19 of 32



hospital and any other facility approved by the Commissioner

shall be designated as receiving facilities for the care,

custody, and treatment of persons subject to involuntary

admissions.”      RSA 135-C:26, I.

     Designated receiving facilities are authorized to accept

“persons involuntarily admitted to the state mental health

services system” for “care, custody, and treatment.”             RSA 135-

C:2, XIV.      As is noted above, however, the Commissioner

acknowledges that designated receiving facilities may not be

available to accept IEA-certified persons, in which case private

hospitals are required to house those persons.           6


     An IEA-certified person is entitled to a probable cause

hearing within three days after admission to the mental health

services system.       RSA 135-C:31, I.     In connection with the




     6 The New Hampshire legislature is also aware of the problem
of psychiatric boarding in private hospitals that is at issue in
this case. The legislature has anticipated that DHHS may need
to change its procedures in response to this case. Senate Bill
11, which became effective in July of 2019 and is codified in
part at RSA 151:2-h, states:
          No later than 30 days following the first
     decision on the merits in Doe v. NH Department of
     Health and Human Services, et al. #1:18-CV-01039, or a
     court-approved agreement of all parties in the case,
     the commissioner of the department of health and human
     services shall initiate emergency rulemaking
     consistent with either the first decision on the
     merits or the court-approved agreement. The
     commissioner shall adopt such rules within 90 days of
     initiating rulemaking.


                                       19
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 20 of 32



probable cause hearing, the person is entitled to notice of

certain rights, including the right to counsel and the right

“[t]o apply for admission on a voluntary basis.”         RSA 135-C:30.

The person may also request a continuance of the hearing or

waive the hearing. RSA 135-C:31, II & III.        At the probable

cause hearing, the burden is on the petitioner to show that

probable cause existed for the involuntary emergency admission.

RSA 135-C:31, I.   The district court is required to render its

decision as soon as possible “but not later than the end of the

court’s next regular business day.”      Id.



    B.   Admission to the Mental Health Services System

    The Commissioner’s duty to provide due process, including a

probable cause hearing as required under RSA 135-C:31, I, arises

when a person is admitted into the mental health services system

and into the custody of the Commissioner.       The plaintiffs

contend that admission occurs when an IEA certificate is

completed.   The Commissioner contends that admission does not

occur until an IEA-certified person is delivered to a designated

receiving facility.

    The parties’ dispute raises a legal issue about the meaning

of “admission” as used in RSA 135-C:31, I.        The New Hampshire

Supreme Court has not interpreted “admission” for purposes of




                                   20
         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 21 of 32



RSA 135-C:31, I.7       Both the plaintiffs and the Commissioner

contend that the pertinent statutory language is unambiguous,

although they urge different constructions.8



     1.     Statutory Construction

     Because RSA chapter 135-C is New Hampshire law, this court

applies the rules of statutory construction used by the New

Hampshire Supreme Court.        See United States v. Burghardt, 939

F.3d 397, 407-08 (1st Cir. 2019).           The New Hampshire Supreme


     7 In Doe v. Concord Hospital, No. 2018-CV-448, at *5 (Merr.
Cty. Sup. Ct. Aug. 9, 2018), the court, in a thoughtful opinion,
recognized the liberty interest of a person subject to
involuntary emergency civil commitment procedures under RSA 135-
C:28, which implicated federal and state due process
requirements. The court found that RSA 135-C:31 was the
procedure provided to address those due process concerns. Id.
at *6. The court concluded that the petitioner’s due process
rights were being violated by detaining IEA-certified persons
without providing a hearing within three days after the first
IEA certificate was completed. Id. at *1.
     That decision, however, is not a binding interpretation of
RSA 135-C:31. O’Connor v. Oakhurst Dairy, 851 F.3d 69, 72 (1st
Cir. 2017). Further, the Merrimack County Superior Court held,
on reconsideration, that the August 9 decision would have no
preclusive or binding effect. Doe v. Concord Hospital, No.
2018-CV-00448, at *7-*8 (Merrimack County Sup. Ct. Sept. 5,
2018). On the other hand, while the decision is not binding or
preclusive, this court can consider its reasoning in addressing
the issues in this case.

     8 During the hearing, counsel for the Commissioner raised
the possibility of certifying a question of statutory
construction to the New Hampshire Supreme Court. The court
directed counsel to confer on the issue and held a telephone
conference. No party requested certification. After
considering the matter, the court has concluded that
certification is not necessary.

                                       21
        Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 22 of 32



Court “first look[s] to the language of the statute itself, and,

if possible, construe[s] that language according to its plain

and ordinary meaning.”       State v. Folley, --- A.3d ---, 2020 WL

122727, at *7 (N.H. Jan. 10, 2020).         The court construes “all

parts of a statute together to effectuate its overall purpose

and to avoid absurd or unjust results.”          State v. Salimullah, --

- A.3d ---, 2020 WL 122712, at *2 (N.H. Jan. 10, 2020).             In

addition, the court construes statutory language “in light of

the policy sought to be advanced by the entire statutory

scheme.”     State v. Mfataneza, 172 N.H. 166, 169 (2019).

Whenever it is reasonably possible, statutory language must be

construed “to avoid bringing it into conflict with the

constitution.”      State v. Paul, 167 N.H. 39, 44-45 (2014).



             a.   Purpose

    RSA chapter 135-C (“the chapter”) was enacted by the New

Hampshire legislature to enable DHHS to “[e]stablish, maintain,

and coordinate a comprehensive, effective, and efficient system

of services for persons with mental illness.”           RSA 135-C:1,

I(a).    The policies, practices, and procedures laid out in the

chapter are intended to create a comprehensive and efficient

system for addressing mental health issues and treatment needs

and for accomplishing the purposes and goals of the chapter.

One of the important purposes of the mental health system is to

                                      22
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 23 of 32



“[p]revent mentally ill persons from harming themselves or

others.”   Id. at I(c).



           b.   Procedures

    The chapter’s statutory purpose is effectuated through the

procedures set forth at RSA 135-C:27-33, which provide for

involuntary emergency admissions to the mental health services

system.    Involuntary emergency admission is a progressive

process involving several steps that affect a person’s status in

the mental health services system.

    A person experiencing a mental health crisis is first

examined and evaluated at a hospital emergency room or at a

community mental health center to determine whether s/he poses

“a likelihood of danger to himself [herself] or others.”          RSA

135-C:27, I.    The approved medical care providers conduct

physical and mental evaluations.        If the person is found to meet

the criteria provided in RSA 135-C:27, the provider completes an

IEA certificate.

    Completion of the IEA certificate carries with it immediate

significant consequences.     Certification establishes at the

outset that the person is likely to be a danger to himself,

herself, or others.    Because of that determination, the person

is admitted to “the state mental health services system under




                                   23
         Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 24 of 32



the supervision of the Commissioner” and is at that point placed

in the custody and control of the Commissioner.            RSA 135-C:28,

I.

     Following certification, the statute requires that an IEA-

certified person be delivered immediately to a designated

receiving facility.9       The statute does not provide any procedure

for holding a person indefinitely pending delivery to a

designated receiving facility.         There is also no statutory

requirement for re-examination, re-evaluation, or re-

certification of the person when that person is delivered to a

designated receiving facility, which underscores the conclusion

that admission to the mental health services system has already

occurred before delivery, that is, at the time of certification.

     The statute also provides for another critically important

procedure, a probable cause hearing, which “shall” be held

within three days of certification.10          As the statutory

procedures are designed to work, the probable cause hearing is




     9 The parties dispute the meaning and implications of the
phrase “immediately deliver such person to the receiving
facility” and whether that would allow for long-term detention
by a hospital. RSA 135-C:29, I. Because admission into the
mental health system triggers the probable cause hearing
requirement, it is not necessary to address that dispute.

     10An IEA-certified person must be notified of certain
rights and procedures that precede a probable cause hearing.
RSA 135-C:30.

                                       24
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 25 of 32



to be held after the IEA-certified person has been delivered to

a designated receiving facility.        RSA 135-C:31, I.

    At the probable cause hearing, the district court

determines whether “there was probable cause for involuntary

emergency admission.”     RSA 135-C:31, I (emphasis added).       The

petitioner bears the burden of showing that probable cause

existed.    Id.   The court determines whether there was probable

cause to involuntarily admit the certified person on an

emergency basis because that person “posed a likelihood of

danger to himself or others.”     In other words, at the probable

cause hearing the court evaluates whether probable cause existed

at the time of certification.

    The statutory procedure described above establishes a

process that is intended to progress logically through a series

of steps:   1) admission to the state mental health services

system occurs upon completion of the IEA certificate at which

point the certified person is placed in the custody of the

Commissioner; 2) the person is immediately delivered to a

designated receiving facility; and 3) within three days of

admission, a probable cause hearing is to be held and the

district court determines whether there was probable cause for

the involuntary emergency admission.




                                   25
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 26 of 32



           c.   Commissioner’s Construction

     The Commissioner argues that admission does not occur until

an IEA-certified person is delivered to a designated receiving

facility. Based on that construction, the Commissioner contends

that she has no duty to provide for probable cause hearings

until three days after a person is delivered to a designated

receiving facility.11

     The Commissioner has proposed a construction of the

statutory procedure for involuntary emergency admission that

ignores the significance of the certification process and the

logical progression of events provided by RSA 135-C:27-33.

Certification is the mandatory first step in the admission




     11The Commissioner also argues that IEA-certified persons
are not in custody but are at liberty and may be released until
delivery to a designated receiving facility. In support, she
relies on RSA 135-C:39, I. RSA 135-C:39, however, applies only
to procedures for involuntary admissions that do not involve an
emergency.
     A person subject to admission to the mental health services
system under the involuntary admission procedures, RSA 135-C:34-
54, is not subject to an IEA certificate and has not been found
to be a likely danger to himself or others. Instead, a petition
for involuntary admission, which is not an emergency, is filed
with the probate court, which then conducts a hearing. It is
pending this hearing that the person is “at liberty.”
     Therefore, RSA 135-C:39, on its face, when viewed in its
statutory context (RSA 135-C:34-54), provides no support for the
Commissioner’s theory that IEA-certified persons are at liberty
and may be released. Furthermore, it would make neither common
nor medical sense to allow the release of a person, certified to
pose a likely danger to himself or others, pending delivery to a
designated receiving facility.


                                    26
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 27 of 32



process, which changes the legal status of the IEA-certified

person.   An IEA-certified person could not be taken into custody

and delivered to a designated receiving facility without first

being admitted to the mental health services system.          The

Commissioner’s construction apparently views certification as an

independent event, detached from the rest of the statutory

procedure, that does not carry with it any consequences

requiring the Commissioner’s involvement.12

     When construing the meaning of statutory language, the

court must look at RSA chapter 135-C as a whole because there is


     12The Commissioner asserts that she has no duty to an IEA-
certified person because private hospitals voluntarily
participate in the IEA-certification process and the approved
medical care providers have discretion not to complete IEA
certificates. She argues that hospitals are free to turn away
persons experiencing mental health crises, without conducting an
evaluation under RSA 135-C:28. She further argues that if
hospitals want to avoid the rigors of psychiatric boarding,
their providers should exercise their discretion not to complete
IEA certificates. This is an unusual position to take given the
purpose and goals of RSA chapter 135-C.
     For many reasons, hospitals and medical care providers are
not at liberty to refuse to examine persons who come to hospital
emergency departments. Indeed, as the DHHS website shows, the
Commissioner relies on private hospitals to provide those
emergency services. The Commissioner does not argue that the
hospitals and medical care providers have improperly completed
certificates or that the completed certificates are invalid.
Even if the hospitals and medical care providers were acting as
volunteers, which the Commissioner has not shown, once an IEA
certificate is properly completed, the certified person is
admitted into the state’s mental health services system and is
in the custody of the Commissioner. Therefore, the Commissioner
cannot escape her statutory duty by arguing that the hospitals
and medical care providers are merely volunteers.


                                    27
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 28 of 32



a presumption that the legislature intended to create a

harmonious plan or system to address a particular issue, in this

case, the medical needs of those experiencing a mental health

crisis.   Contrary to the Commissioner’s construction,

certification is, significantly, the first step in the process

by which persons in need of emergency mental health services are

involuntarily admitted into the mental health services system

and are placed in the custody and control of the Commissioner.

For the reasons explained above, the statutory procedure

provided in RSA 135-C:27-33 on its face does not support the

Commissioner’s construction of when admission occurs and when

probable cause hearings are to be held.       Instead, the plain and

ordinary meaning of RSA 135-C:31, I, read in light of RSA

chapter 135-C’s purpose and in the context of the involuntary

emergency admission procedure as a whole, is that “an

involuntary emergency admission,” for purposes of triggering the

time for a probable cause hearing, occurs when an IEA

certificate is completed.

    The court rules that involuntary emergency admission into

the mental health services system, as provided by RSA 135-C:27-

33, occurs when an IEA certificate is completed.         Following

certification, the statutory procedures require immediate

delivery of the certified person to a designated receiving




                                   28
     Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 29 of 32



facility and a probable cause hearing within three days after

certification.



    2.   Application

    As alleged by the plaintiffs in this case, the statutory

procedures are not working properly.      The designated receiving

facilities do not have space to accommodate all of the IEA-

certified persons who should be delivered to those facilities.

As a result, IEA-certified persons are boarded in private

hospitals while waiting for space in designated receiving

facilities.    While they wait, those persons are not provided

treatment or probable cause hearings.

    Irrespective of the facilities problem, the Commissioner

has a duty mandated by statute to provide for probable cause

hearings within three days of when an IEA certificate is

completed.    A failure to comply with this statutory duty

constitutes state action.     Clark, 710 F.2d at 9.



    B.   Result

    In support of Count I, the plaintiffs allege that the

Commissioner has not provided for probable cause hearings to IEA

-certified persons housed in private hospitals.        They further

allege that the Commissioner’s failure to comply with her

statutory duty has resulted in prolonged detentions in violation

                                   29
        Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 30 of 32



of the IEA-certified persons’ due process rights.            In light of

the court’s construction of the procedures set forth in RSA 135-

C:27-33, the plaintiffs’ allegations are sufficient to allege

state action for purposes of Count I.           The court need not

consider the other theories of state action.



IV.   State Law Claims, Counts II and III

      Because the court has not dismissed the plaintiffs’ § 1983

claim, the Commissioner’s request that the court decline to

exercise supplemental jurisdiction over the state law claims

fails.    In addition, the Commissioner moves to dismiss Count II,

which alleges violation of the plaintiffs’ rights to due process

under the New Hampshire Constitution, on the ground that state

action is lacking.      As is explained above, the plaintiffs’

allegations that the Commissioner has failed to provide for

probable cause hearings within three days after the completion

of an IEA certificate allege state action for purposes of this

case.

      The Commissioner moves to dismiss Count III, which alleges

violation of RSA 135-C:31, I, on the ground that the statute

does not require a hearing until after a person is delivered to

a designated receiving facility.           The court has construed RSA

135-C:31, I to require a probable cause hearing within three




                                      30
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 31 of 32



days after completion of an IEA certificate.         Therefore, the

Commissioner’s motion as to Count III fails.



V.   Summary

       •   The Commissioner did not show grounds to dismiss the

           amended complaint based on Federal Rule of Civil

           Procedure 8(a).

       •   In accordance with RSA 135-C:27-33, involuntary

           emergency admission to the state mental health services

           system occurs when an IEA certificate is completed.

       •   The Commissioner has a statutory duty to provide IEA-

           certified persons with probable cause hearings within

           three days after an IEA certificate is completed.

       •   The plaintiffs allege that the Commissioner has failed

           to provide for probable cause hearings to IEA-certified

           persons while they are boarded in hospital emergency

           rooms.

       •   As alleged, the Commissioner’s failure to provide for

           statutorily required hearings is state action for

           purposes of the plaintiffs’ claims in Counts I and II.

       •   Because the court rejects the Commissioner’s

           construction of the statutory procedure, the




                                    31
      Case 1:18-cv-01039-JD Document 147 Filed 04/30/20 Page 32 of 32



          Commissioner’s grounds for dismissing Count III also

          fail.



                               Conclusion

      For the foregoing reasons, the defendant’s motion to

dismiss (document no. 103) is denied.

      SO ORDERED.


                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge




April 30, 2020

cc:   Counsel of record




                                    32
